     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 LONE STAR TRANSMISSION, LLC

                       Plaintiff,

        v.                                               No. 4:20-cv-00835

 PELCO STRUCTURAL, LLC,

                       Defendant.


                     DEFENDANT PELCO STRUCTURAL, LLC’S
                  ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

       Defendant Pelco Structural, LLC (“Defendant”), files this Answer to Plaintiff’s Original

Complaint (“the Complaint”).

                                           ANSWER

       1.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 1 of the Complaint and therefore denies them.

       2.     Defendant admits the allegations in Paragraph 2 of the Complaint, except that

Defendant is located at 1501 Industrial Blvd, Claremore, Oklahoma 74017.

       3.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in the second sentence of Paragraph 3 and therefore denies them. Defendant

admits the remaining allegations in Paragraph 3 of the Complaint.

       4.     Defendant admits the allegations in Paragraph 4 of the Complaint.

       5.     Defendant admits the allegations in Paragraph 5 of the Complaint.




                                                1
      Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 2 of 9



       6.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the first sentence in Paragraph 6 of the Complaint and therefore denies them. Defendant admits

the remaining allegations in Paragraph 6 of the Complaint.

       7.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 7 of the Complaint and therefore denies them.

       8.      Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 8 of the Complaint and therefore denies them.

       9.      Defendant admits the allegations in the first sentence of Paragraph 9 of the

Complaint. Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in the second sentence of Paragraph 9 and therefore denies them.

       10.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 10 of the Complaint and therefore denies them.

       11.     Defendant admits that it is a manufacturing company that sells galvanized steel

poles, but otherwise denies the allegations of Paragraph 11.

       12.     Defendant admits that the Pelco website landing page contains the quoted

statement, but otherwise denies the allegations of Paragraph 12.

       13.     Defendant admits that the Pelco website landing page contains the quoted

statement, but otherwise denies the allegations of Paragraph 13.

       14.     Defendant admits that Pelco agreed to deliver galvanized steel tubular poles to

Plaintiff, but otherwise denies the allegations of Paragraph 14.

       15.     Defendant admits that it warranted that the Work furnished under the Contract

would be suitable for the use intended, but otherwise denies the allegations of Paragraph 15.




                                                 2
     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 3 of 9



       16.     Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations concerning the “specific requirements” alleged in Paragraph 16 of the Complaint

and therefore denies them.

       17.     Defendant admits that there is a Purchase Order attached to the Complaint.

Defendant lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations in Paragraph 17 of the Complaint and therefore denies them.

       18.     Defendant admits that the Purchase Order attached to the Complaint states that “All

Work shall be delivered in accordance with Purchaser’s Company instructions and specifications

as in Exhibit A1.” Defendant lacks knowledge or information sufficient to form a belief about the

truth of the remaining allegations in Paragraph 18 of the Complaint and therefore denies them.

Defendant further denies that the statements contained in the Purchase Order attached to the

Complaint were the only applicable terms.

       19.     Defendant denies the allegations in the first sentence of Paragraph 19 of the

Complaint. Defendant admits the allegations in the second sentence of Paragraph 19 of the

Complaint.

       20.     Defendant admits that the Purchase Order attached to the Complaint contains the

block quoted language. Defendant lacks knowledge or information sufficient to form a belief about

the truth of the remaining allegations in Paragraph 20 of the Complaint and therefore denies them.

Defendant further denies that the statements contained in the Purchase Order attached to the

Complaint were the only applicable terms.

       21.     Defendant admits the poles were delivered on behalf of Pelco. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 21 of the Complaint and therefore denies them.



                                                3
     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 4 of 9



       22.    Defendant admits that one of the poles fell to the ground on or about January 1,

2018, but otherwise denies the allegations of Paragraph 22.

       23.    Defendant admits that Plaintiff hired a third-party investigator. Defendant lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 23 of the Complaint and therefore denies them.

       24.    Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 24 of the Complaint and therefore denies them.

       25.    Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 25 of the Complaint and therefore denies them.

       26.    Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 26 of the Complaint and therefore denies them.

       27.    Defendant denies the allegations in Paragraph 27 of the Complaint.

       28.    Defendant denies the allegations in Paragraph 28 of the Complaint.

       29.    Defendant denies the allegations in Paragraph 29 of the Complaint.

       30.    Defendant denies the allegations in Paragraph 30 of the Complaint.

       31.    Defendant lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 31 of the Complaint and therefore denies them.

       32.    Defendant denies the allegations in the first sentence of Paragraph 32 of the

Complaint. Defendant further denies the allegations in Paragraph 37 of the Complaint in Phil B.

Albert v. Pelco Structural, LLC et al., No. CJ-19-439, District Court of Rogers County, State of

Oklahoma (the “Albert Action”).




                                               4
     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 5 of 9



       33.     Defendant denies the allegations in the first sentence of Paragraph 33 of the

Complaint. Defendant further denies the allegations in Paragraph 37 of the Complaint in the Albert

Action.

       34.     Defendant denies the premise of the allegations of the first sentence in Paragraph

34, and otherwise denies the allegations in Paragraph 34 of the Complaint.

       35.     Defendant denies the allegations in Paragraph 35 of the Complaint.

       36.     Defendant denies the allegations in Paragraph 36 of the Complaint.

       37.     Defendant admits that Plaintiff purports to plead the discovery rule and estoppel,

but otherwise denies the allegations in Paragraph 37 of the Complaint.

       38.     Defendant denies the allegations in Paragraph 38 of the Complaint.

       39.     The allegations in Paragraph 39 require no response. To the extent it is determined

that they do require a response, Defendant denies them.

       40.     Defendant denies the allegations in Paragraph 40 of the Complaint.

       41.     Defendant denies the allegations in Paragraph 41 of the Complaint.

       42.     Defendant denies the allegations in Paragraph 42 of the Complaint.

       43.     Defendant denies the allegations in Paragraph 43 of the Complaint.

       44.     Defendant denies the allegations in Paragraph 44 of the Complaint.

       45.     Defendant admits that Plaintiff purports to plead the discovery rule and estoppel,

but otherwise denies the allegations in Paragraph 45 of the Complaint.

       46.     Defendant denies the allegations in Paragraph 46 of the Complaint.

       47.     Defendant denies the allegations in Paragraph 47 of the Complaint.

       48.     Defendant admits that Plaintiff purports to plead a breach of contract that was

continuing in nature, but otherwise denies the allegations in Paragraph 48 of the Complaint.



                                                5
     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 6 of 9



       49.    Defendant denies the allegations in Paragraph 49 of the Complaint.

       50.    The allegations in Paragraph 50 require no response. To the extent it is determined

that they do require a response, Defendant denies them.

       51.    Defendant admits that the Terms and Conditions attached to the Complaint contain

an express warranty.

       52.    Defendant admits that the Terms and Conditions attached to the Complaint contain

the block quoted language, but otherwise denies the allegations in Paragraph 52 of the Complaint.

Defendant further denies that the statements contained the Terms and Conditions attached to the

Complaint were the only applicable terms.

       53.    Defendant denies the allegations in Paragraph 53 of the Complaint.

       54.    Defendant denies the allegations in Paragraph 54 of the Complaint.

       55.    Defendant admits that Plaintiff purports to plead the discovery rule and estoppel,

but otherwise denies the allegations in Paragraph 55 of the Complaint.

       56.    Defendant denies the allegations in Paragraph 56 of the Complaint.

       57.    Defendant denies the allegations in Paragraph 57 of the Complaint.

       58.    Defendant denies the allegations in Paragraph 58 of the Complaint.

       59.    The allegations in Paragraph 59 require no response. To the extent it is determined

that they do require a response, Defendant denies them.

       60.    Defendant denies the allegations in Paragraph 60 of the Complaint.

       61.    Defendant denies the premise of the allegations in the second sentence of Paragraph

61, and otherwise denies the allegation in Paragraph 61 of the Complaint.

       62.    Defendant denies the allegations in Paragraph 62 of the Complaint.

       63.    Defendant denies the allegations in Paragraph 63 of the Complaint.



                                               6
     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 7 of 9



          64.    Defendant denies the allegations in Paragraph 64 of the Complaint.

          65.    Defendant denies the allegations in Paragraph 65 of the Complaint.

          66.    Defendant denies the allegations in Paragraph 66 of the Complaint.

          67.    Defendant denies the allegations in Paragraph 67 of the Complaint.

          68.    Defendant denies the allegations in Paragraph 68 of the Complaint.

          69.    Defendant admits that Plaintiff purports to plead the discovery rule and estoppel,

but otherwise denies the allegations in Paragraph 69 of the Complaint.

          70.    Defendant denies the allegations in Paragraph 70 of the Complaint.

                                                   PRAYER

          Defendant denies that Plaintiff is entitled to any of the relief requested in paragraphs (1)

through (4) of the Complaint’s Prayer.

                                        AFFIRMATIVE DEFENSES

          1.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff contractually

waived its entitlement to any incidental or consequential losses, damages or expenses.

          2.     Plaintiff’s claims are barred, in whole or in part, by provisions limiting liability to

a time-limited warranty period.

          3.     Plaintiff’s claims are barred, in whole or in part, by the applicable limitations

period.

          4.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff either knew or

should have known of any alleged breach before the warranty period and applicable limitations

period expired.

          5.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to exercise

reasonable diligence.



                                                    7
      Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 8 of 9



       6.      Plaintiff’s claims are barred, in whole or in part, for failure to state a claim upon

which relief may be granted.

       7.      Plaintiff’s claims are barred, in whole or in part, for failure to satisfy conditions

precedent.

       8.      Plaintiff’s claims are barred, in whole or in part, because any damages it incurred

were the result of its own acts and omissions, or the acts and omissions of third parties over whom

Defendant had no control or responsibility.

       9.      Plaintiff’s claims are barred, in whole or in part, by its failure to mitigate losses.

       10.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of setoff.

       11.     Plaintiff’s claims are barred, in whole or in part, because Defendant built the goods

pursuant to specifications supplied by Plaintiff, and any flaw or defect in the design pursuant to

those specifications was the responsibility of Plaintiff.

       12.     Plaintiff’s claims are barred, in whole or in part, because its alleged damages were

caused, in whole or in part, by an intervening or superseding cause.

       WHEREFORE, Defendant Pelco Structural, LLC prays that Plaintiff take nothing; that

Defendant recover its costs; and for any other relief to which Defendant may be entitled.

Dated: April 30, 2020                            Respectfully submitted,

                                                 SUSMAN GODFREY L.L.P.


                                                 By:     /s/ Chanler A. Langham
                                                 Terrell W. Oxford
                                                 Texas State Bar No. 15390500
                                                 Chanler A. Langham
                                                 Texas State Bar No. 24053314
                                                 1000 Louisiana Street, Suite 5100
                                                 Houston, Texas 77002-5096
                                                 (713) 651-9366

                                                 Counsel for Defendant

                                                  8
     Case 4:20-cv-00835 Document 13 Filed on 04/30/20 in TXSD Page 9 of 9




                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was duly served

electronically on all known counsel of record through the Court’s Electronic Filing System on

April 30, 2020.

                                                    By: /s/ Chanler A. Langham
                                                         Chanler A. Langham




                                               9
